Citation Nr: 0013856	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  98-11 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis B.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William L. Pine, Counsel




INTRODUCTION

The veteran had active service from September 1969 to 
February 1972.  He also had active duty for training 
(ACDUTRA) from April 29, 1992, to May 16, 1992.  Other active 
service is to be verified.

This appeal is from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).  The St. Petersburg, Florida, RO now 
has jurisdiction in this case.

In accordance with his request, the veteran was scheduled for 
a videoconference hearing before a Member of the Board of 
Veterans' Appeals (Board) in April 2000; however, he failed 
to appear for his hearing.  

The claims for service connection for PTSD and hypertension 
are the subject of the remand immediately following this 
decision. 


FINDING OF FACT

The veteran has not presented competent medical evidence that 
he has residuals of hepatitis B.


CONCLUSION OF LAW

The claim of entitlement to service connection for hepatitis 
B is not well grounded, and VA has no duty to assist the 
veteran to develop facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Hepatitis B

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).  

For the purpose of determining whether a claim is well 
grounded, the truth of evidence submitted, including 
testimony, is presumed, unless the assertion is inherently 
incredible or is beyond the competence of the person making 
the assertion.  Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).  

The Board has reviewed all of the evidence of record.  The 
veteran's service medical records disclose no complaints or 
findings of hepatitis B.  

A VA hospital hospitalization summary from December 1978 to 
January 1979 shows that the veteran was admitted with a 
history of extensive alcohol abuse and no prior history of 
systemic illness.  The initial impression was alcoholic 
hepatitis.  After liver enzyme studies, the diagnosis was 
changed to acute viral hepatitis.  No serology studies were 
done.

The veteran was afforded a VA PTSD examination in September 
1995.  He gave a history of hepatitis B.  Pertinent diagnoses 
included history of hepatitis B.

On VA systemic conditions examination in September 1995, the 
veteran again gave a history of hepatitis B; however, he 
reported no residuals from this.  The examiner took a 
detailed history from the veteran and reviewed the veteran's 
VA claims folder.  The examiner noted that there was no clear 
evidence of or confirming the type of hepatitis for which the 
veteran was previously hospitalized.  The examiner noted his 
intent to obtain laboratory serology studies to confirm or 
rule out current hepatitis B or past hepatitis B or C.  The 
studies returned negative.

Here, no medical evidence has been presented or secured to 
render plausible a claim that the veteran currently has 
residuals of hepatitis B.  Although acceptable lay evidence 
may constitute competent evidence when it comes to describing 
symptoms or manifestations of a disease, a veteran's 
statements as to symptomatology, without medical evidence of 
an underlying impairment capable of causing the symptoms 
alleged, generally cannot constitute plausible evidence of 
the existence of a current disability for VA service 
connection purposes.  Compare Espiritu v. Derwinski, 1 Vet. 
App. 492, 494 (1992), and Caldwell v. Derwinski, 1 Vet. App. 
466, 469 (1991).  Unsupported by medical evidence, the 
veteran's personal belief, no matter how sincere, cannot form 
the basis of a well-grounded claim. 

There is no post-service objective evidence in the present 
case of a current residuals of hepatitis B.  The veteran's 
history of hepatitis has been noted in the post-service 
treatment records; however, there have been no clinical 
findings of any residuals of this disability.  Hepatitis B 
was diagnosed by history only on VA PTSD examination in 1995.  
Serological studies in 1995 were negative for any findings of 
hepatitis.  In Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992), the Court noted that, "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability . . . In 
the absence of proof of a present disability there can be no 
valid claim."  Thus, the veteran's claim is not well grounded 
in the absence of medical evidence showing current residuals 
of hepatitis B.
 
The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of this claim, including affording 
the veteran a VA examination, because such additional 
development would be futile.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
veteran's claim for service connection for hepatitis B.  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Having found the claim not well grounded, entitlement to 
service connection for hepatitis B is denied.


REMAND

PTSD and Hypertension

The veteran has reported that he received treatment during 
his Vietnam period of service at Madigan General Hospital 
(now Madigan Army Medical Center) and at St. Albans Hospital 
(St. Albans Naval Hospital).  He maintains they are pertinent 
to his PTSD claim to show his mental status while in the 
service.

Service medical records previously obtained by VA contain 
brief records from both institutions, confirming the 
veteran's treatment at each.  Prior to transmittal of the 
veteran's claims folder to the Board, the RO returned 
incomplete authorizations for release of information from 
these facilities requesting complete information so VA could 
obtain the records, apparently unaware they are military 
facilities.  The RO should request directly any treatment 
records of the veteran directly from Madigan Army Medical 
Center and St. Albans Naval Hospital.  See Sheed v. 
Derwinski, 2 Vet. App. 256, 259 (1992) (VA has a duty to 
obtain records directly from a treating facility when a 
veteran alleges treatment at such a facility during service, 
and records thereof are not otherwise available).  
 
The veteran also told a private psychiatrist in June 1995 
that in 1990 he rejoined the military, was sent to serve in 
Desert Storm, and was evacuated due to symptoms of PTSD.  The 
RO should verify that service, which, if verified, raises the 
potential for the existence of service medical records 
pertinent to both the PTSD and the hypertension claims in 
this case.  See 38 U.S.C.A. § 5103(a) (West 1991).

The veteran also told a September 1995 VA examiner that he 
was in the National Guard from 1989 until February 1995.  
Records in the claims folder reveals at least one period of 
ACDUTRA and elevated blood pressure readings during that 
period.  Also of record is a National Guard discharge order 
of 1993, yet the record also has evidence of elevated blood 
pressure in medical records apparently associated with the 
National Guard and post-dating the National Guard discharge 
orders of record.  All of this raises the potential for a 
diagnosis of hypertension while on ACDUTRA.  National Guard 
service should be completely verified, including all periods 
of ACDUTRA.  

Accordingly, the case is REMANDED for the following action:

1.  Contact directly the Madigan Army 
Medical Center and St. Albans Naval 
Hospital and request the veteran's 
complete treatment records.

2.  Contact the Adjutant General, the 
NPRC and any other indicated agency, and 
request verification of the complete 
dates of the veteran's service (including 
any service performed from 1989 to 1995, 
and whether he had active duty in the 
Southwest Asia theater of operations at 
any time from 1990 to the present), as 
well as the type of service during each 
period of enlistment, i.e., whether it 
was active duty, active duty for training 
or inactive duty for training.  All 
periods of active duty for training or 
inactive duty for training should be 
separately noted.  Also request copies of 
the veteran's complete service personnel 
records and service medical records, to 
include all periods of National Guard 
duty and all entrance and separation 
physicals and clinical records.  

3.  Perform any further development 
required as a result of information 
obtained by executing instruction (1).

4.  Review the claims folder and ensure 
that all of the foregoing development is 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Stegall v. West, 11 
Vet. App. 268 (1998).

5.  Readjudicate the veteran's claims on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.

6.  If any benefit sought remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond. 

Thereafter, the claim is to be returned to the Board if 
appropriate, following applicable appellate procedure.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and to comply with all due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals


 



